Citation Nr: 1434406	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  08-08 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the legs, including as residuals of a cold injury.

2. Entitlement to service connection for residuals of a cold injury of the feet.

3. Entitlement to service connection for a left knee disorder.

4. Entitlement to service connection for arthritis of the upper and lower extremities.

5. Entitlement to service connection for headaches.

6. Entitlement to service connection for posttraumatic stress disorder (PTSD).

7. Entitlement to service connection for an acquired psychiatric disorder, other than PTSD. 

8. Entitlement to service connection for bilateral hearing loss.

9. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to August 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veterans Benefits Management System (VBMS) contains no documents.  A review of the Virtual VA paperless claims processing system reveals VA treatment records not associated with the paper claims file; these records were reviewed by the RO in the most recent Supplemental Statement of the Case.  

The Board notes that the Veteran originally filed claims of entitlement to service connection for multiple psychiatric disorders, including anxiety, depression, bipolar disorder, and PTSD.  As such, the Board has recharacterized the issues on appeal as reflected on the title page. Clemons v. Shinseki, 23 Vet. App 1 (2009).



FINDINGS OF FACT

1. Peripheral neuropathy of the legs, including as residuals of a cold injury did not manifest in service or within one year thereafter and has not been shown to be causally or etiologically related to service.

2. Residuals of cold injuries of the feet did not manifest in service or within one year thereafter and have not been shown to be causally or etiologically related to service.

3. A left knee disability did not manifest in service or within one year thereafter and has not been shown to be causally or etiologically related to service.

4. Arthritis did not manifest in service or within one year thereafter and has not been shown to be causally or etiologically related to service.

5. The Veteran's headaches did not manifest in service and are unrelated to service.

6. The Veteran's PTSD diagnosis was not based on any claimed stressor or fear of hostile military or terrorist activity.  The Veteran did not engage in combat with the enemy, and there is no credible supporting evidence of the Veteran's alleged in-service stressor.

7. An acquired psychiatric disorder other than PTSD, to include anxiety, depression, and bipolar disorder did not manifest in service or for many years thereafter, and is otherwise unrelated to service.

8. A bilateral hearing loss disability did not manifest in service and is unrelated to service.

9. The Veteran has tinnitus that is related to service.



CONCLUSIONS OF LAW

1. Peripheral neuropathy of the legs, including as residuals of a cold injury did not manifest in service, within one year of separation, and is unrelated to service. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2013).

2. Residuals of cold injuries of the feet did not manifest in service, within one year of separation, and are unrelated to service. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2013).

3. A left knee disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2013).

4. Arthritis of the upper and lower extremities was not incurred in, or aggravated by, service and arthritis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1131, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2013).

5. A headache disorder was not incurred in, or aggravated by, service. 38 U.S.C.A. §§ 1131, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

6. PTSD was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.125 (2013).
      
7 An acquired psychiatric disorder other than PTSD, to include depression was not incurred in or aggravated by service. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

8. A bilateral hearing loss disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).

9. Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

A March 2007 VCAA letter explained what evidence was necessary to substantiate the Veteran's claims of service connection.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the March 2007 VCAA notice letter from VA was provided prior to initial adjudication of the Veteran's claim and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, VA obtained the Veteran's service treatment records, VA treatment records, and the identified private treatment records. 

The record reflects that, pursuant to the September 2011 Board remand, in September 2012, the RO requested that an examination be scheduled for the Veteran to assess the nature and etiology of the claims on appeal.  There is a notation in the record that the Veteran did not report for the examination.  Notice was sent to the Veteran's proper address of record and was not returned as undeliverable.  There is no evidence of record indicating that the Veteran requested that the examination be rescheduled or that he provided good cause for his failure to report.  See 38 C.F.R. § 3.655 (2013).  In fact, the Veteran has not provided any reason for his failure to appear for the examination.  Additionally, the Veteran failed to report for his scheduled Travel Board hearing.  Likewise, the notice was sent to the Veteran's proper address of record and was not returned as undeliverable.  There is no evidence of record indicating that the Veteran requested that the hearing be rescheduled or that he provided good cause for his failure to report.  Although in his appellate brief, the Veteran's representative asserts that the Veteran appears to have not received notice for his examination, the Board finds that the record, as noted above, does not support that argument.  Accordingly, as the appeal was remanded for examinations and a hearing and the Veteran failed to report without good cause, there is substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

For these reasons, the Board finds that VA has complied with the VCAA notification and assistance requirements.  The claim of service connection is ready to be considered on the merits.


II. Service connection 

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  His service personnel records, to include his DD Form 214, do not indicate that the Veteran engaged in combat (e.g., no combat awards or decorations).  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not applicable.

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  The absence of any one element will result in denial of service connection. Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Direct service connection may be established by evidence demonstrating that the disease was in fact "incurred" during service. See Combee v. Brown, 34 Fed.3d 1039 (Fed. Cir. 1994).

Service connection for certain chronic diseases, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2012). In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307(a) (2013).

If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim. 38 C.F.R. § 3.303(b) (2013).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). With respect to the current appeal, this list includes arthritis and organic diseases of the nervous system.  See 38 C.F.R. § 3.309(a).

When a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service. See Combee v. Brown, 34 Fed.3d 1039 (Fed. Cir. 1994).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Peripheral neuropathy, residuals of cold injuries, left knee disorder, arthritis of upper and lower extremities, and headaches.

The Veteran's service treatment records indicated that he had complaints of left knee pain.  A July 1977 record indicated resolved knee strain.  Otherwise, there were no complaints of, treatment for, or diagnosis of symptoms related to peripheral neuropathy, cold injuries, the left knee, arthritis, or headaches.  The August 1976 separation examination revealed no abnormalities.

The post-service medical evidence of record establishes the Veteran has a diagnosis of peripheral neuropathy, residuals of cold injuries, arthritis, and headaches.  The evidence of record includes an undated diagnosis of peripheral neuropathy with no indication of the location of the neuropathy and is without an opinion regarding etiology.  A private treatment report dated in June 2006 reflects that the Veteran was treated for complaints of headaches.  An October 2007 VA treatment record notes continued foot pain and hypersensitivity mostly likely related to prior frost bite injury.  Various VA treatment records note the Veteran was seen for arthritis with no indication of etiology.

Based on the record, there is not sufficient evidence of a nexus between service, to include any in-service trauma, and the present disabilities.  In this case, the Veteran has current peripheral neuropathy disorders, residuals of cold injuries, a left knee disorder, arthritis of the upper and lower extremities, and headaches.  However, there is no competent opinion of record linking the Veteran's current disorders to service.  

The Board is aware of the opinion offered by the VA examiner in October 2007, namely that cold injuries were the cause of the Veteran's foot pain.  However, the service treatment records of record show no evidence of cold injuries.  Given that the VA examiner provided no additional support for this opinion and it is based on an inaccurate factual premise, the Board affords it limited probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (a medical opinion based on an inaccurate factual premise has no probative value).

Although the Veteran claims that his current peripheral neuropathy disabilities, residuals of cold injuries, left knee disorder, arthritis of the upper and lower extremities, and headache disorders resulted from his period of service, he is not competent to provide such a medical nexus.  In this case, the existence of a relationship between his period of service and current disabilities requires medical knowledge beyond that held by a layperson such as the Veteran.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  That is because these are not disabilities which are capable of lay observation - they are disorders based on internal processes and are inapposite to ringing of the ears or rashes.  Although headaches are capable of lay observation, here, the Veteran does not assert continuous symptoms since service - thus the etiology of headaches with a later onset are not within his purview.  While the Veteran does have several diagnosed disabilities, the probative competent evidence does not link the disorders to either service or a service-connected disability.  

In regard to service connection on a presumptive basis for the peripheral neuropathy and arthritis disabilities, there is no competent lay or medical evidence showing the manifestation of such a disease within one year of separation from service. 

The Veteran indicated in his February 2007 Application for Compensation and Pension that he has been treated for peripheral neuropathy since 1977.  To the extent that the Veteran appears to allege that he has had peripheral neuropathy and arthritis of the upper and lower extremities to include a left knee disability and residuals of cold injury of the feet, the Board notes that he is competent to report his experience and symptoms in service and thereafter.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to state that he has had peripheral neuropathy and arthritis problems since service.  However, his allegations are inconsistent with the contemporaneous record.  Although the Veteran was treated in service for a left knee strain, there was no disorder documented on separation.  As noted above, the Veteran had no clinical abnormalities upon evaluation at separation.  As such, the affirmative evidence indicates that he did not have peripheral neuropathy of the legs, residuals of a cold injury of the feet, a left knee disability, arthritis of the upper and lower extremities, and headaches at the time of his separation.  Therefore, the Board finds that the evidence established that there is no continuity of symptomology in regard to these disabilities since service.  

The Board stresses that the Veteran was provided an opportunity to appear at a VA examination to obtain a medical opinion to determine whether he has current peripheral neuropathy, residuals of cold injuries, a left knee disorder, arthritis of upper and lower extremities, and headaches, and if so, whether any such was related to an injury or disease incurred during service.  The Veteran did not appear at his scheduled examination, and thus failed to take advantage of the opportunity provided to him, an opportunity which could have been beneficial to his claim.  The Veteran's failure to appear for his examination thus limited the available evidence before the Board; nevertheless, the case is properly decided based on the evidence of record. 38 C.F.R. § 3.655.  Without evidence of a competent nexus, service connection is not warranted. See Davidson, 581 F.3d at 1316.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.

PTSD

The Veteran contends that he has a diagnosis of PTSD that is based upon a stressful event in service.  Specifically, he reports that he drove a truck over a Korean civilian.

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

There are exceptions to the requirement of credible supporting evidence that a stressor occurred.  First, if the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in certain circumstances, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2).  This subsection is not for application in this case.

Second, corroborating evidence of the claimed in-service stressor is not required if the stressor is related to the Veteran's "fear of hostile military or terrorist activity." See 38 C.F.R. § 3.304(f)(3).  This subsection is not for application in this case.

If a claimed stressor is not related to combat or fear of hostile or military activity, a veteran's lay statements alone are not sufficient to establish the occurrence of the alleged stressor. Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the record must contain service records or other corroborative evidence substantiating the veteran's testimony or statements as to the occurrence of the claimed stressors. See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The Board need not accept a non-combat veteran's lay statements asserting that an event (as opposed to medical symptoms) actually occurred, even though there is no "affirmative documentary evidence provid[ing] otherwise."  Rather, all the evidence of record, including the absence of documentation in the military records, must be weighed in determining whether an event actually occurred. Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010); compare Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (finding that it was impermissible for the Board to find a veteran's lay statements regarding his medical symptoms not credible merely because there was no "confirmatory medical evidence").

Credible supporting evidence that a claimed in-service stressor actually occurred is required in this case before service connection for an acquired psychiatric disorder, to include PTSD can be awarded.

VA made many attempts to verify the Veteran's claimed stressor.  Evidence of the written efforts to verify the stressors have been associated with the file.  In July 2007, the JSRRC reported that there was a lack of information required to corroborate stressors associated with the Veteran's claim.

Initially, the Board notes that the Veteran did not have a PTSD diagnosis in service.  Service treatment records, to include the entrance and separation examinations, show that the Veteran did not have complaints, symptoms, or a diagnosis of PTSD in service.  Thus, PTSD was not shown in service or upon separation.

In this case, the Veteran's claimed in-service stressors are not consistent with the places, types, and circumstances of his service. 38 C.F.R. § 1154(a).  There is no "credible and supporting evidence that the claimed in-service stressor occurred." 38 C.F.R. § 3.304(f).  As noted, the Veteran is a non-combat veteran.  Thus, as a non-combat veteran, a veteran's lay statements alone are not sufficient to establish the occurrence of the alleged stressor. Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the record must contain credible supporting evidence substantiating the veteran's testimony or statements as to the occurrence of the claimed stressors.  To this end, VA was not able to find supporting evidence of the Veteran's alleged stressors, and a formal finding was issued to this effect after thorough efforts were undertaken.

The medical and lay evidence of record show that the Veteran has a PTSD diagnosis based upon his alleged stressor which he has relayed to medical professionals in the course of seeking psychiatric treatment.  However, every single PTSD diagnosis made of record has been based on a stressor lacking credible supporting evidence.  As the Board finds the Veteran's reported stressors to lack credible supporting evidence, the Board finds all of the diagnoses of PTSD lack probative weight within the meaning of 38 C.F.R. § 3.304.  It follows that any medical opinion based upon a non-credible stressor is equally not credible.  Thus, no VA or other psychiatrist or psychologist has confirmed that a stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity.  As there is no diagnosis of PTSD based on fear of hostile military or terrorist activity, 38 C.F.R. § 3.304(f)(3) is inapplicable. 

The alleged stressor has not been corroborated, and the Board concludes that no further efforts to attempt verification through official sources would be fruitful.  In essence, the Veteran's stressor could not be verified.  The record does not contain a PTSD diagnosis that is based upon credible supporting evidence. See 38 C.F.R. § 3.304(f).  Without credible supporting evidence, the Veteran's claim for service connection for PTSD fails.  For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for PTSD.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.

Acquired Psychiatric Disability, other than PTSD

In order to award service connection for an acquired psychiatric disorder other than PTSD, three elements must be established.  There must be satisfactory evidence of (1) a current disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the present disease or injury. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's service treatment records, to include the entrance and separation examinations, show that the Veteran did not have complaints, symptoms, or a diagnosis of any psychiatric disability in service.

The Veteran has post-service diagnoses of anxiety, depression, and bipolar disorder.   As these diagnoses are predicated on the occurrence of the claimed stressor, the key question regarding service connection for an acquired psychiatric disorder is the same as the key question regarding service connection for PTSD - whether the evidence establishes that the claimed event occurred.  

The Board has carefully considered all of the lay statements of record.  The Board acknowledges that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n.4 (2011).

To the extent that the Veteran is competent to state that he has a psychiatric disability related to an event in service, the Board finds that his statements regarding the event are not credible, especially in light of the fact that he is attempting to link acquired psychiatric disorders to uncorroborated events unsupported by the probative evidence of record, to which the Board has not assigned any weight.  The negative responses of the Agencies involved in the records search are more probative than the lay statements of record.

Similarly, to the extent that the Veteran is also relying on the medical opinion of treating physicians who have evaluated him for his psychiatric disorders, any such opinion linking the Veteran's psychiatric disorder to service is based upon an inaccurate factual premise, i.e., the Veteran's uncorroborated stressor. See Reonal, 5 Vet. App. at 461.  Thus, the probative evidence does not link any psychiatric disorder, to include anxiety, depression, and bipolar disorder, to an event in service.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a psychiatric disorder other than PTSD. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Hearing Loss Disability

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that his current bilateral hearing loss disability began in service as a result of exposure to hazardous noise levels from an explosion in 2001.  The Board accepts that the Veteran was exposed to hazardous noise during service as his statements are consistent with the circumstances of his service and duties as an heavy equipment operator.  See 38 U.S.C.A. § 1154(a).

Service treatment records show that the Veteran did not complain of a disease or injury affecting his ears in service.  Service treatment records also contain audiograms which show that the Veteran did not have hearing disability for VA purposes in either ear.  

During an October 2007 private audiology examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
10
20
25
LEFT
25
25
15
20
35

The examiner indicated that Maryland CNC speech discrimination test revealed 92 percent in the right ear and 96 percent in the left ear.  The Veteran reported aircraft engine noise, helicopter engine noise, and that he worked as a truck driver and had no noisy hobbies.  While speech recognition scores indicate a hearing loss disability pursuant to 38 C.F.R. § 3.385 in the right ear, the examiner opined that based on the level of noise exposure while in service and findings of normal hearing activity upon on separation from service that it is at least as likely as not that that Veteran's hearing loss was caused by his service.

The Veteran's claims folder shows no evidence of hearing loss due to in service noise exposure as no hearing loss consistent with exposure to hazardous levels of noise was present at the Veteran's separation examination.  

On review, a hearing loss disability for VA purposes was not shown during service or within one year following discharge.  Under the circumstances of this case, 38 C.F.R. § 3.303(b) does not assist the Veteran.  

Service records show the Veteran was a heavy equipment operator and his reports of in-service noise exposure appear consistent with his duties.  There is also evidence of current hearing loss disability and thus, the question remains as to whether such disability is related to the Veteran's period of service or events therein.

The July 2007 private examiner provided a negative opinion and the Board finds this opinion probative.  The examiner reviewed the claims folder and provided sufficient rationale.  As discussed above, the opinion was not based solely on normal findings at separation, but also considered his lay statements and his levels of in service noise exposure; in addition, the examiner found these factors indicated causation for tinnitus.  

The record does not contain probative evidence to the contrary.  In making this determination, the Board has considered the Veteran's lay assertions, but does not find them sufficient to outweigh the VA opinion of record.

As a preponderance of the evidence indicates that the Veteran does not have a hearing loss disability, a service connection finding for bilateral hearing loss is not warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Tinnitus 

The evidence confirms the Veteran's current diagnosis of tinnitus.  See October 2007 private letter.  As noted above, the Board accepts the Veteran's statements that he was exposed to hazardous noise during service as consistent with the circumstances of his service and duties as an heavy equipment operator.  See 38 U.S.C.A. § 1154(a).  In October 2007, a private examiner found that the Veteran's constant chronic tinnitus was contributed to by excessive level of noise exposure in service.  Here, the examiner noted the Veteran's reports of in-service noise exposure and his post-service exposure.  The Board notes that while this examiner provided a negative opinion regarding the etiology of the Veteran's hearing loss, that she provided a positive opinion regarding the claimed tinnitus.  The examiner stated that while tinnitus is often associated with hearing loss that it can be present with normal hearing.  The Board finds that the medical evidence of record supports the Veteran's contention that his tinnitus is related to service.  Moreover, the Board finds the Veteran's report of exposure to acoustic trauma in service is consistent with the circumstances of the Veteran's service.  

The Veteran has a current diagnosis of tinnitus and the competent, credible and persuasive evidence places the onset of this condition in service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).


ORDER

Service connection for peripheral neuropathy of the legs, including as residuals of a cold injury is denied.

Service connection for residuals of a cold injury of the feet is denied. 

Service connection for a left knee disability is denied.

Service connection for arthritis of the upper and lower extremities.

Service connection for headaches is denied.

Service connection for posttraumatic stress disorder is denied.

Service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder is denied.

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is granted.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


